HOUGH, Circuit Judge
(after stating the facts as above). The primary legal fault for this collision is clear enough, if the facts are established by a fair preponderance of credible evidence in favor of a probable story. It is admitted that the tug was bound from the Bay Shore Channel to New Jersey, and'crossed into the main channel about 1,000 feet below Governor’s Island and had seen the Tide coming around the other end of Governor’s Island bound to sea. Thus the destinations of the two vessels would quite probably produce crossing courses.
It is admitted further that, from the time Tide rounded the Island, Baker Brothers had her always on the starboard bow, and never showed Tide her red light.. It is also ad*792mitted that the contact was between stem of trawler and extreme starboard quarter of tug, showing that the latter had nearly crossed Tide’s bow at the time.
This makes a clear case in favor of Tide, but the tug’s witnesses produce collision by testifying to a wavering and wholly unaccountable course on the part of Tide, culminating just before collision in “an alarm and two whistles,” to which Baker Brothers replied with two and gave “the engineer full speed ahead.” Collision almost immediately followed.
We agree with the lower court that this fully denied story is most improbable, and find the facts to be substantially as told by the Sandy Hook pilot on the Tide, viz. that the tug tried to cross the bow of a vessel on her starboard, without any previous agreement, and failed in the attempt.
We cannot agree with appellant that fault on Tide’s part contributed to collision. She had slowed her pace for the Staten Island boat, and when the tug’s green light showed close on the port bow, the pilot in charge blew the alarm and “reversed the engine with extra jingle bells.” He was not bound to anticipate or divine a violation of law by the other vessel. The conduct of tug adequately explains collision, and we do not even have to “resolve a doubt” in favor of the Tide. The Gulf of Mexico (C. C. A.) 281 F. 77.
Decrees affirmed, with interest and costs.